DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Non-Final Office Action regarding Application No. 16/742,782, filed on 1/14/2020, where Claims 1-20 are pending.

Status of Application
The First Action Interview Request dated 1/19/2021 was submitted after the 1/15/2021 deadline. As a result, the application is not entered under the First Action Interview program. A Non-Final rejection is being issued.


Drawings

The drawings are further objected to as failing to comply with 37 CFR 1.84(p)(3) because the following figures contain text that is smaller than the permissible limit of 1/8”: 
[Symbol font/0xB7] Figs. 1 and 5. 
The drawings are further objected to as failing to comply with 37 CFR 1.84(p)(3) because they contain reference characters that are within the drawing and/or cross or mingle with the lines: 
[Symbol font/0xB7] Fig. 9. 


Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the 


Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 

(B) 	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C) 	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or preAIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 




Claim Objections

Claim 16 is objected to because of the following informalities: within Claim 16, lines 29-30, the word 'and' incorrectly appears consecutively. Appropriate correction is required. 


 Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-20 are rejected under 35 U.S.C. 101 as constituting subject matter that is ineligible for patenting.

Step 1: 
Claims 1 and 10 fall within 35 U.S.C. 101 because the claimed invention is directed to one of the four statutory categories, namely a machine and a process, which constitute statutory categories of eligible subject matter for obtaining a patent. Claims 1 and 10 are directed to an abstract idea on the grounds set out in detail below. Accordingly, Claims 2-9 and 11-20 likewise fall within 35 U.S.C. 101 due to their dependency upon the aforementioned claims. 


Step 2A Prong 1: 
Claim 1, as the representative independent claim, recites “A system for monitoring health events, wherein the system comprises: one or more processors; one or more memory resources comprising: a user profile database; wherein the one or more memory resources are connectable to devices and systems through a communications network, wherein at least one device comprises a first health event monitor, at least one device comprises a display device, and at least one system comprises a health event database, wherein the one or more memory resources are executable by the one or more processors to perform the steps of: receiving health data from at least the first health event monitor; receiving from the health event database a first set of health event parameters comprising at least one health data type and at least one trigger event, wherein the at least one trigger event comprises an identifiable change in health data; monitoring health data based on the first set of health event parameters comprising at least one health data type and at least one trigger event, wherein the at least one trigger event comprises an identifiable change in health data; detecting the at least one trigger event; prompting the user to input a response to a trigger event inquiry, wherein the prompting and the input occurs through the display device; and transmitting the response and the health data received during the at least one trigger event to one or both the user profile database and an external system,” where the underlined claim language constitutes the claimed abstract idea under Step 2A Prong 1. 

These steps amount to organizing human activity, which constitute a specific type of abstract idea. Additionally, these steps also amount to and, more specifically, these steps fall within the subcategory of managing personal behavior or relationships or interactions between people, including following rules or instructions, including such steps as “... a user profile database ... through a communications network ... a health event database ... receiving health data from ... receiving from the health event database a first set of health event parameters comprising at least one health data type and at least one trigger event, wherein the at least one trigger event comprises an identifiable change in health data; monitoring health data based on the first set of health event parameters comprising at least one health data type and at least one trigger event, wherein the at least one trigger event comprises an identifiable change in health data; detecting the at least one trigger event; prompting the user to input a response to a trigger event inquiry, wherein the prompting and the input occurs ... and transmitting the response and the health data received during the at least one trigger event to one or both the user profile database and an external system,” for example, which constitute organizing human activity (See, for example, [0012] of the Specification of the instant Application, which explicitly states that “... the health event tracking system may prompt a user to provide a description of her current activity during or even before a health event,” as well as [0015] of the Specification of the instant Application, which states “prompting a user to provide a description of her current activity during or even before health event will allow for more accurate depictions”). 

The above claims therefore recite elements that fall within the scope of an abstract idea. 


Step 2A Prong 2: 

Instructions to implement the Judicial Exception. MPEP 2106.05(f). Insignificant Extra-Solution Activity. MPEP 2106.05(g).

Claim 1, as the representative independent claim, recites “A system for monitoring health events, wherein the system comprises: one or more processors; one or more memory resources comprising: a user profile database; wherein the one or more memory resources are connectable to devices and systems through a communications network, wherein at least one device comprises a first health event monitor, at least one device comprises a display device, and at least one system comprises a health event database, wherein the one or more memory resources are executable by the one or more processors to perform the steps of: receiving health data from at least the first event monitor; receiving from the health event database a first set of health even parameters comprising at least one health data type and at least one trigger event, wherein the at least one trigger event comprise an identifiable change in health data; monitoring health data based on the first set of health event parameters comprising at least one health data type and at least one trigger event, wherein the at least one trigger event comprises an identifiable change in health data; detecting the at least one trigger event; prompting the user to input a response to a trigger event inquiry, wherein the prompting and the input occurs through the display device; and transmitting the response and the health data received 

Claim 1, as the representative independent claim, of the instant Application recites elements which include “A system for monitoring health events, wherein the system comprises: one or more processors; one or more memory resources comprising: ... wherein the one or more memory resources are connectable to devices and systems ... wherein at least one device comprises a first health event monitor, at least one device comprises a display device, and at least one system comprises ... wherein the one or more memory resources are executable by the one or more processors to perform the steps of: ... at least the first event monitor ... through the display device ....” Each of these computer elements is recited at a high level of generality (e.g., generic processors, memory, health sensor and display device performing generic computer-related functions), such that it amounts to no more than mere instructions to apply the exception using a generic computer/sensor component. Accordingly, these additional elements do not impose any meaningful limits on practicing the abstract idea. Since each computer element/sensor of Claim 1 of the instant Application, including “A system for monitoring health events, wherein the system comprises: one or more processors; one or more memory resources comprising: ... wherein the one or more memory resources are connectable to devices and systems ... wherein at least one device comprises a first health event monitor, at least one device comprises a display device, and at least one system comprises ... wherein the one or more memory resources are executable by the one or more processors to perform the steps of: at least the first event monitor ... through the display device,” serve as just a generic computer/sensor element being used as a tool to perform the functions described above as the abstract idea (MPEP 2106.05(f)). Accordingly, merely 
Furthermore, the additional elements are considered to be insignificant extra-solution activity under the Step 2A Prong 2 analysis, since the additional elements involve activities which constitute mere data gathering, selecting a particular data source or type of data to be manipulated (MPEP 2106.05(g)), and since the additional elements involve activities which constitute insignificant computer implementation, as these types of limitations constitute mere instructions to apply the judicial exception (See e.g., Fort Props, Inc. v. Am. Master Lease LLC, 671 F.3d 1317, 1323-24, 101 USPQ2d 1785, 1789-90 (Fed. Cir. 2012); MPEP 2106.05(g)). For instance, the additional elements of claim 1 include generic computer components that are utilized for purposes of mere data gathering, including ”... wherein at least one device comprises a first health event monitor ... at least the first event monitor ....” Moreover, the additional elements of claim 1 also include generic computer components that are utilized for merely selecting a particular data source or type of data to be manipulated, including “A system for monitoring health events, wherein the system comprises: one or more processors; one or more memory resources comprising: ... wherein the one or more memory resources are connectable to devices and systems ... wherein at least one device comprises a first health event monitor, at least one device comprises a display device, and at least one system comprises ... wherein the one or more memory resources are executable by the one or more processors to perform the steps of: at least the first event monitor ... through the display device” (MPEP 2106.05(g)). 
Furthermore, the additional elements are considered to be insignificant extra-solution activity under the Step 2A Prong 2 analysis, since the additional elements involve activities which constitute insignificant computer implementation, as these types of limitations constitute mere instructions to apply the judicial exception (See e.g., Fort Props, Inc. v. Am. Master Lease LLC, 671 F.3d 1317, 1323-24, 101 USPQ2d 1785, 1789-90 (Fed. Cir. 2012)).

Accordingly, Claims 2-9 and 11-20 likewise are rejected under 35 U.S.C. 101 due to their dependency upon the aforementioned claim. 

The above claims, as a whole, are therefore directed to an abstract idea. 


Step 2B: 
The present claims do not include additional elements that are sufficient to amount to more than the abstract idea because the additional elements or combination of elements amount to no more than a recitation of: 

Well-Understood, Routine, Conventional Activity. 2106.05(d).

Claim 1, as the representative independent claim, recites “A system for monitoring health events, wherein the system comprises: one or more processors; one or more memory resources comprising: a user profile database; wherein the one or more memory resources are connectable to devices and systems through a communications network, wherein at least one device comprises a first health event monitor, at least one device comprises a display device, and at least one system comprises a health event database, wherein the one or more memory resources are executable by the one or more processors to perform the steps of: receiving health data from at least the first event monitor; receiving from the health event database a first set of health even parameters comprising at least one health data type and at least one trigger event, wherein the at least one trigger event comprise an identifiable change in health data; monitoring health data based on the first set of health through the display device; and transmitting the response and the health data received during the at least one trigger event to one or both the user profile database and an external system,” where the bolded claim language constitutes the claimed additional elements under Step 2A Prong 2, which constitute well-understood, routine and conventional activity (where the courts have recognized that receiving or transmitting data over a network, e.g., using the Internet to gather data, are well-understood, routine, and conventional functions when they are claimed in a merely generic manner; OIP Techs., v. Amazon.com, Inc., 788 F.3d 1359, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); MPEP 2106.05(d); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 (storing and retrieving information in memory)). Therefore, these elements of the limitations only amount to well-understood, routine and conventional activity, and are accordingly not sufficient to integrate the abstract idea into a practical application. 

Claim 1, as the representative independent claim, of the instant Application recites elements which include “A system for monitoring health events, wherein the system comprises: one or more processors; one or more memory resources comprising: ... wherein the one or more memory resources are connectable to devices and systems ... wherein at least one device comprises a first health event monitor, at least one device comprises a display device, and at least one system comprises ... wherein the one or more memory resources are executable by the one or more processors to perform the steps of: ... at least the first event monitor ... through the display device ....” Each of these computer elements 
Furthermore, the additional elements are considered to be insignificant extra-solution activity under the Step 2A Prong 2 analysis, since the additional elements involve activities which constitute mere data gathering, selecting a particular data source or type of data to be manipulated (MPEP 2106.05(g)), and since the additional elements involve activities which constitute insignificant computer implementation, as these types of limitations constitute mere instructions to apply the judicial exception (See e.g., Fort Props, Inc. v. Am. Master Lease LLC, 671 F.3d 1317, 1323-24, 101 USPQ2d 1785, 1789-90 (Fed. Cir. 2012); MPEP 2106.05(g)). For instance, the additional elements of claim 1 include generic computer components that are utilized for purposes of mere data gathering, including ”... wherein at least one device comprises a first health event monitor ... at least the first event monitor ....” Moreover, the additional elements of claim 1 also include generic computer components that are utilized for MPEP 2106.05(g)). 
Furthermore, the additional elements are considered to be insignificant extra-solution activity under the Step 2A Prong 2 analysis, since the additional elements involve activities which constitute insignificant computer implementation, as these types of limitations constitute mere instructions to apply the judicial exception (See e.g., Fort Props, Inc. v. Am. Master Lease LLC, 671 F.3d 1317, 1323-24, 101 USPQ2d 1785, 1789-90 (Fed. Cir. 2012)). 


Therefore, these elements of the limitations constitute well-understood, routine, conventional activity. 

	Thus, taken alone or in combination, the additional elements do not amount to significantly more than the above-identified judicial exception. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide conventional computer implementation. 


Dependent Claims:


Claim 3 recites further comprising the display device. Claim 3 further includes the additional element of “... further comprising the display device.” Under the practical application analysis, this additional element merely generally links the claimed invention to a particular technological environment of field of use. 

Claim 4 recites wherein an external system comprises the health event database. The limitation of “... the health event database” falls within the scope of an abstract idea as set out above. Claim 4 further includes the additional elements of “... an external system.” Under the practical application analysis, this additional element merely generally links the claimed invention to a particular technological environment or field of use. Claim 5 recites wherein the health event monitor comprises the display device. 

Claim 5 further includes the additional elements of “... the health event monitor comprises the display device.” Under the practical application analysis, these additional elements merely generally link the claimed invention to a particular technological environment of field of use. 

Claim 6 recites further comprising the health event database. The limitation of “... further comprising the health event database” falls within the scope of an abstract idea as set out above.



Claim 8 recites wherein the prompting occurs in real time during the at least one trigger event. The limitation of “... wherein the prompting occurs in real time during the at least one trigger event” falls within the scope of an abstract idea as set out above. 

Claim 9 recites further comprising: identifying the at least one trigger event as a health event, a pre-event, or a non-event based on predefined criteria. The limitation of “... further comprising: identifying the at least one trigger event as a health event, a pre-event, or a non-event based on predefined criteria” falls within the scope of an abstract idea as set out above. 

Claim 11 recites further comprising identifying at least a portion of the first set of health parameters. The limitation of “... further comprising identifying at least a portion of the first set of health parameters” falls within the scope of an abstract idea as set out above. Claim 12 recites further comprising: pairing with one or more health event monitors, wherein each of the one or more health event monitors collects health data of a user. 

Claim 12 further includes the additional limitations of “... further comprising: pairing with one or more health event monitors, wherein each of the one or more health event monitors collections health 

Claim 13 recites wherein the prompting occurs in real time during the at least one trigger event. The limitation of “... wherein the prompting occurs in real time during the at least one trigger event” falls within the scope of an abstract idea as set out above. 

Claim 14 recites further comprising: identifying the at least one trigger event as a health event, a pre-event, or a non-event based on predefined criteria. The limitation of “... identifying the at least one trigger event as a health event, a pre-event, or a non-event based on predefined criteria” falls within the scope of an abstract idea as set out above. 

Claim 15 recites further comprising: identifying the first set of health parameters based at least in part on a first health event, wherein the first set of health parameters identify at least one health data type. The limitations of “.... further comprising: identifying the first set of health parameters based at least in part on a first health event, wherein the first set of health parameters identify at least one health data type” fall within the scope of an abstract idea as set out above. 

Claim 16 recites wherein the monitoring further comprises: extracting relevant health data based on the at least one health data type; and analyzing the relevant health data. The limitations of “... wherein the monitoring further comprises: extracting relevant health data based on the at least one health data type; and analyzing the relevant health data” fall within the scope of an abstract idea as set out above.



Claim 18 recites wherein the baseline data comprises predefined standard health data. The limitation of “... wherein the baseline data comprises predefined standard health data” falls within the scope of an abstract idea as set out above. 

Claim 19 recites wherein the baseline data comprises user-specific health data. The limitation of “... wherein the baseline data comprises user-specific health data” falls within the scope of an abstract idea as set out above. 

Claim 20 recites further comprising: updating the baseline data according to received health data; and modifying the first set of health parameters based on the updated baseline data. The limitations of “... updating the baseline data according to received health data; and modifying the first set of health parameters based on the updated baseline data” fall within the scope of an abstract idea as set out above. 


 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 



Claims 1-20 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by US 2018/0325385 A1 to Deterding, et al. (hereinafter 'Deterding'). 

Regarding Claim 1, Deterding discloses a system for monitoring health events, wherein the system ( ... a wearable physiological monitoring device ..., Abstract) comprises: one or more processors ( ... one or more processors 210 for executing processing instructions ..., [0048]); 

One or more memory resources ( ... wearable monitoring device 200 may include memory 205 (e.g., volatile memory and/or nonvolatile memory), [0048]) comprising: 

A user profile database ( ... the machine learning methodologies, the baseline health profile, and the outcome of the analysis of the physiological data can be stored in a database ..., [0055]); 

Wherein the one or more memory resources are connectable to devices and systems through a communications network (reporting devices 110A-110N can include network communication components that enable the reporting devices to communicate with monitoring and feedback platform 130 or other portable electronic devices by transmitting and receiving wireless signals using licensed, semi-licensed or unlicensed spectrum over communications network 120, [0044]), wherein at least one device comprises a first health event monitor ( ... sensors coupled to the wearable device are more sensitive and smaller making the wearable device easier and more appealing to wear ..., [0043]), at least one device comprises a display device (depending on the end user, varying information may be displayed on the reporting device, e.g., the caregiver’s device ..., [0039]), and at least one system comprises a health event database (data from the wearable monitoring devices and external monitors 150 may be stored in database 160 ... monitoring and feedback platform may generate and store personal baselines for each use ... an individual’s baseline oxygen saturation will be different at increasing altitudes or disease states ..., [0046]), wherein the one or more memory resources are executable by the one or more processors ( ... wearable monitoring device 200 may include memory 205 (e.g., volatile memory and/or nonvolatile memory), one or more processors 210 for executing processing instructions ..., [0048]) to perform the steps of: 

Receiving health data from at least the first health event monitor ( ... collected data can be wirelessly transmitted to a portable electronic device or monitoring and feedback platform where software will analyze the data and make assessments of the device wearer’s health based upon the wearer’s baseline, Abstract); 

Receiving from the health event database a first set of health event parameters comprising at least one health data type ( ... the wearable device can perform real-time measurement of a number of physiological and environmental parameters including heart rate, pulse oximetry, respiration, movement, environmental particulate matter, moisture, temperature (e.g., ambient air and body temperatures) ..., Abstract) and at least one trigger event ( ... not only can this data help in detecting abnormal physiologic response but this data can also help in understanding the causes or triggers behind the physiologic response. There could be a wide range of triggers, such as particulate, dander, exercise, etc. In some scenarios, some triggers may be more pertinent to a patient’s abnormal psychologic response than others ..., [0045]), wherein the at least one trigger event comprises an change in exercise state/exercise data causes or triggers the physiologic response, [0045]); 

Monitoring health data based on the first set of health event parameters comprising at least one health data type (the wearable device can perform real-time measurement of a number of physiological and environmental parameters including heart rate, pulse oximetry, respiration, movement ..., Abstract) and at least one trigger event ( ... not only can this data help in detecting abnormal physiologic response but this data can also help in understanding the causes or triggers behind the physiologic response. There could be a wide range of triggers, such as particulate, dander, exercise, etc. In some scenarios, some triggers may be more pertinent to a patient’s abnormal psychologic response than others ..., [0045]), wherein the at least one trigger event comprises an identifiable change in health data (change in exercise state/exercise data causes or triggers the physiologic response, [0045]); 

Detecting the at least one trigger event ( ... sensors coupled to the wearable device are more sensitive and smaller making the wearable device easier and more appealing to wear ..., [0043]; ... not only can this data help in detecting abnormal physiologic response but this data can also help in understanding the causes or triggers behind the physiologic response. There could be a wide range of triggers, such as particulate, dander, exercise, etc. In some scenarios, some triggers may be more pertinent to a patient’s abnormal psychologic response than others ..., [0045]); 

Prompting the user to input a response to a trigger event inquiry ( ... not only can this data help in detecting abnormal physiologic response but this data can also help in understanding the causes or triggers behind the physiologic response. There could be a wide range of triggers, such as particulate, dander, exercise, etc. In some scenarios, some triggers may be more pertinent to a patient’s abnormal psychologic response than others ..., [0045]), wherein the prompting and the input occurs through the display device (once alerts are triggered, interactive survey questions may be sent back to the portable device from the caregiver’s electronic device. This real time feedback and monitoring with simple measurements is invaluable to families and health care providers to understand changes in disease status ..., [0058]); and 

Transmitting the response and the health data received during the at least one trigger event (once alerts are triggered, interactive survey questions may be sent back to the portable device from the caregiver’s electronic device ..., [0058]) to one or both the user profile database (data from the wearable monitoring devices and external monitors 150 may be stored in database 160 ..., [0046]) and an external system (once alerts are triggered, interactive survey questions may be sent back to the portable device from the caregiver’s electronic device ..., [0058]). 


Regarding Claim 2, Deterding discloses the system of claim 1, and Deterding discloses further comprising the first health event monitor (data from the wearable monitoring devices and external monitors 150 may be stored in database 160 ..., [0046]). 


Regarding Claim 3, Deterding discloses the system of claim 1, and Deterding discloses further comprising the display device (depending on the end user, varying information may be displayed on the reporting device, e.g., the caregiver’s device ..., [0039]).


data from the wearable monitoring devices and external monitors 150 may be stored in database 160 ... monitoring and feedback platform may generate and store personal baselines for each use ... an individual’s baseline oxygen saturation will be different at increasing altitudes or disease states ..., Fig. 1; [0046]). 


Regarding Claim 5, Deterding discloses the system of claim 1, and Deterding further discloses wherein the health event monitor comprises the display device ( ... the monitoring and feedback platform displays feedback to the user, the feedback including physiological health parameters of the user and the outcome of the analysis of such parameters, [0064]). 


Regarding Claim 6, Deterding discloses the system of claim 1, and Deterding discloses further comprising the health event database ([0064]). 


Regarding Claim 7, Deterding discloses the system of claim 1, and Detering further discloses wherein the health event database (data from the wearable monitoring devices and external monitors 150 may be stored in database 160 ... monitoring and feedback platform may generate and store personal baselines for each use ... an individual’s baseline oxygen saturation will be different at increasing altitudes or disease states ..., Fig. 1; [0046]) comprises trigger event data for a plurality of health events ( ... not only can this data help in detecting abnormal physiologic response but this data can also help in understanding the causes or triggers behind the physiologic response. There could be a wide range of triggers, such as particulate, dander, exercise, etc. In some scenarios, some triggers may be more pertinent to a patient’s abnormal psychologic response than others ..., [0045]; once alerts are triggered, interactive survey questions may be sent back to the portable device from the caregiver’s electronic device. This real time feedback and monitoring with simple measurements is invaluable to families and health care providers to understand changes in disease status. For example, an asthmatic child at rest could have an increased heart rate noted over baseline and when surveyed from a menu of possible causes the response may be administration of bronchodilators that are known to increase HR, resulting in a physiological method to determine bronchodilator use ..., [0058]), wherein trigger event data ( ... not only can this data help in detecting abnormal physiologic response but this data can also help in understanding the causes or triggers behind the physiologic response. There could be a wide range of triggers, such as particulate, dander, exercise, etc. In some scenarios, some triggers may be more pertinent to a patient’s abnormal psychologic response than others ..., [0045]) relates to one or more of health parameters ( ... a physiological baseline for a patient by measuring the above parameters during a healthy state ..., Abstract), pre-events ( ... this real time feedback and monitoring with simple measurements is invaluable to families and health care providers to understand changes in disease status. For example, an asthmatic child at rest could have an increased heart rate noted over baseline and when surveyed from a menu of possible causes the response may be administration of bronchodilators that are known to increase HR, resulting in a physiological method to determine bronchodilator use ..., [0058]), health event monitors ( ... this real time feedback and monitoring with simple measurements is invaluable to families and health care providers to understand changes in disease status ..., [0058]), and health data ( ... not only can this data help in detecting abnormal physiologic response but this data can also help in understand the causes or triggers behind the physiologic response. There could be a wide range of triggers, such as ... exercise ..., [0045]). 

Regarding Claim 8, Deterding discloses the system of Claim 1, and Deterding further discloses wherein the prompting occurs in real time during the at least one trigger event (once alerts are triggered, interactive survey questions may be sent back to the portable device from the caregiver’s electronic device. This real time feedback and monitoring with simple measurements is invaluable to families and health care providers to understand changes in disease status ..., [0058]). 


Regarding Claim 9, Deterding discloses the system of claim 1, and Deterding discloses further comprising: 

Identifying the at least one trigger event as a health event ( ... algorithmic calculation of real time data inputs from a wearable device can identify quantifiable deviation from the baseline and allow determination of health status at any given point in time. If health status deviates (e.g., more than a set percentage or less than a set percentage) from the baseline, an alert will be wirelessly transmitted to portable electronic devices of caregivers, [0038]; physiologic triggers, [0045]; ... if health status deviates from baseline an alert will be wirelessly transmitted to portable electronic devices of caregivers such as parents and/or medical professionals, [0057]; the system may include various algorithms that present data as deviations from baseline state, integrated sensor analysis taking into account interdependency of data, especially movement and interactive survey at the time of the alert to get real time feedback on issues. The interactive survey may change the questions based on a variety of factors such as current vital signs, baseline data, particular sensor readings, and/or other factors, [0062]), a pre-event (once alerts are triggered, interactive survey questions may be sent back to the portable device from the caregiver’s electronic device. This real time feedback and monitoring with simple measurements is invaluable to families and health care providers to understand changes in disease status. For example, an asthmatic child at rest could have an increase heart noted over baseline and when surveyed from a menu of possible causes the response may be administration of bronchodilators that are known to increase HR, resulting in a physiological method to determine bronchodilator use ... should extremes in signal variables (significant low oxygen levels) or continued deterioration from x % of baseline develop, then families or health care providers can be notified, provided with an intervention, and then the interventions monitored by caregivers to assure a return to baseline, [0058]; the system may include various algorithms that present data as deviations from baseline state, integrated sensor analysis taking into account interdependency of data, especially movement and interactive survey at the time of the alert to get real time feedback on issues, [0062]), or a non-event based on a predefined criteria (a non-event can be determined and quantified by a health status deviation that is less than a set percentage; ... algorithmic calculation of real time data inputs from a wearable device can identify quantifiable deviations from the baseline and allow determination of health status at any given point in time. If health status deviations (e.g., more than a set percentage or less than a set percentage) from the baseline, an alert will be wirelessly transmitted to portable electronic devices of caregivers, [0038]; ... with increased use and advanced machine learning the family and health care providers will become more attuned to the meaning of the individual’s X % deviations from baseline. Should extremes in signal variables (significant low oxygen levels) or continued deterioration from x % of baseline develop, then families or health care providers can be notified, provided with an intervention, and then the interventions monitored by caregivers to assure a return to baseline, [0058]).


a method for evaluating personal health, Abstract; Claim 1), the method comprising: 

Receiving health data from one or more health event monitors (the wearable device can perform realtime measurement of a number of physiological and environmental parameters including heart rate, pulse oximetry, respiration, movement, etc., Abstract); 

Monitoring health data based on a first set of health parameters comprising at least one health data type ( ... the wearable device can perform real-time measurement of a number of physiological and environmental parameters including heart rate, pulse oximetry, respiration, movement, environmental particulate matter, moisture, temperature (e.g., ambient air and body temperatures) ..., Abstract) and at least one trigger event ( ... not only can this data help in detecting abnormal physiologic response but this data can also help in understanding the causes or triggers behind the physiologic response. There could be a wide range of triggers, such as particulate, dander, exercise, etc. In some scenarios, some triggers may be more pertinent to a patient’s abnormal psychologic response than others ..., [0045]), wherein the at least one trigger event comprises an identifiable change in health data (change in exercise state/exercise data causes or triggers the physiologic response, [0045]); 

Detecting the at least one trigger event ( ... sensors coupled to the wearable device are more sensitive and smaller making the wearable device easier and more appealing to wear ..., [0043]; ... not only can this data help in detecting abnormal physiologic response but this data can also help in understanding the causes or triggers behind the physiologic response. There could be a wide range of triggers, such as particulate, dander, exercise, etc. In some scenarios, some triggers may be more pertinent to a patient’s abnormal psychologic response than others ..., [0045]); 

Prompting the user to input a response to a trigger event inquiry ( ... not only can this data help in detecting abnormal physiologic response but this data can also help in understanding the causes or triggers behind the physiologic response. There could be a wide range of triggers, such as particulate, dander, exercise, etc. In some scenarios, some triggers may be more pertinent to a patient’s abnormal psychologic response than others ..., [0045]); and 

Transmitting the response and the health data received during the at least one trigger event (once alerts are triggered, interactive survey questions may be sent back to the portable device from the caregiver’s electronic device ..., [0058]). 


Regarding Claim 11, Deterding discloses the method of claim 10, and Deterding discloses further comprising identifying at least a portion of the first set of health parameters ( ... the wearable device can perform real-time measurement of a number of physiological and environmental parameters including heart rate, pulse oximetry, respiration, movement, environmental particulate matter, moisture, temperature (e.g., ambient air and body temperatures) ..., Abstract). 


Regarding Claim 12, Deterding discloses the method of claim 10, and Deterding discloses further comprising: Pairing with one or more health event monitors (embodiments of the present technology include a wearable physiological monitoring device, related algorithms and software that are tied to a portable electronic device for readout, Abstract), wherein each of the one or more health event monitors collects health data of a user ( ... wearable devices in children linked to various computer systems and monitoring and feedback platforms capable of running algorithms to automatically analyze physiologic data (e.g., heart rate, respiratory rate, oxygen level, movement, etc. to predict disease exacerbation and/or response to therapy ..., [0035]). 


Regarding Claim 13, Deterding discloses the method of claim 10, and Deterding further discloses wherein the prompting occurs in real time during the at least one trigger event (once alerts are triggered, interactive survey questions may be sent back to the portable device from the caregiver’s electronic device. This real time feedback and monitoring with simple measurements is invaluable to families and health care providers to understand changes in disease status ..., [0058]). 


Regarding Claim 14, Deterding discloses the method of claim 10, and Deterding discloses further comprising: 

Identifying the at least one trigger event as a health event ( ... algorithmic calculation of real time data inputs from a wearable device can identify quantifiable deviation from the baseline and allow determination of health status at any given point in time. If health status deviates (e.g., more than a set percentage or less than a set percentage) from the baseline, an alert will be wirelessly transmitted to portable electronic devices of caregivers, [0038]; physiologic triggers, [0045]; ... if health status deviates from baseline an alert will be wirelessly transmitted to portable electronic devices of caregivers such as parents and/or medical professionals, [0057]; the system may include various algorithms that present data as deviations from baseline state, integrated sensor analysis taking into account interdependency of data, especially movement and interactive survey at the time of the alert to get real time feedback on issues. The interactive survey may change the questions based on a variety of factors such as current vital signs, baseline data, particular sensor readings, and/or other factors, [0062]), a pre-event (once alerts are triggered, interactive survey questions may be sent back to the portable device from the caregiver’s electronic device. This real time feedback and monitoring with simple measurements is invaluable to families and health care providers to understand changes in disease status. For example, an asthmatic child at rest could have an increase heart noted over baseline and when surveyed from a menu of possible causes the response may be administration of bronchodilators that are known to increase HR, resulting in a physiological method to determine bronchodilator use ... should extremes in signal variables (significant low oxygen levels) or continued deterioration from x % of baseline develop, then families or health care providers can be notified, provided with an intervention, and then the interventions monitored by caregivers to assure a return to baseline, [0058]; the system may include various algorithms that present data as deviations from baseline state, integrated sensor analysis taking into account interdependency of data, especially movement and interactive survey at the time of the alert to get real time feedback on issues, [0062]), or a non-event based on a predefined criteria (a non-event can be determined and quantified by a health status deviation that is less than a set percentage; ... algorithmic calculation of real time data inputs from a wearable device can identify quantifiable deviations from the baseline and allow determination of health status at any given point in time. If health status deviations (e.g., more than a set percentage or less than a set percentage) from the baseline, an alert will be wirelessly transmitted to portable electronic devices of caregivers, [0038]; ... with increased use and advanced machine learning the family and health care providers will become more attuned to the meaning of the individual’s X % deviations from baseline. Should extremes in signal variables (significant low oxygen levels) or continued deterioration from x % of baseline develop, then families or health care providers can be notified, provided with an intervention, and then the interventions monitored by caregivers to assure a return to baseline, [0058]). 


Regarding Claim 15, Deterding discloses the method of claim 10, and Deterding discloses further comprising: 

Identifying the first set of health parameters based at least in part on a first health event ( ... applied to population management of high risk asthma or other health conditions ... in scenarios where the physiological changes are extremely off the baseline, then the action plan provides a transition to health care provider. When the patient is a % off baseline a video could be request of the patient – which would show environment and a visual of the patient’s condition, [0094]), wherein the first set of health parameters identify at least one health data type (measuring and recording heart rate, temperature and moisture data for athletes with asthma with a wearable device, [0091]; ... applied to population management of high risk asthma or other health conditions ... in scenarios where the physiological changes are extremely off the baseline, then the action plan provides a transition to health care provider. When the patient is a % off baseline a video could be request of the patient – which would show environment and a visual of the patient’s condition, [0094]).


Regarding Claim 16, Deterding discloses the method of claim 15, and Deterding discloses wherein the monitoring further comprises: 

physiological data, including heart rate, pulse oximetry, respiration, movement ..., [0036]; filters may be software and/or hardware filters which can be used to filter the data ... the filters can remove noise or other undesirable artifacts from the captured physiological and/or environmental data ... this information is first processed by a pre-processing algorithm to eliminate artifacts in the information ... machine learning algorithms are applied on the pre-processed information. Examples of machine learning algorithms can include, but not limited to, feature extraction, patent recognition, and causality analysis, [0053-0054]); and 

Analyzing the relevant health data ( ... such data is sent to the monitoring and detection platform where the data is analyzed using machine learning methodologies (e.g., fuzzy logic or deep learning) with reference to a baseline health profile of the user ... after the analysis is complete, the outcome of the analysis is sent to the parents, the doctor, or a school of the user ..., [0055]). 


Regarding Claim 17, Deterding discloses the method of claim 10, and Deterding further discloses wherein the first set of health parameters are based in part on baseline data ( ... the system can use software to establish a physiological baseline for a patient by measuring the above parameters during the steady state of the individual. Baseline data is recorded for this individual over a specific period of monitoring time in different states: awake at rest, awake with different intensities of movement (e.g., walking and running), and sleeping, [0056-0057]).


Regarding Claim 18, Deterding discloses the method of claim 17, and Deterding further discloses wherein the baseline data comprises predefined standard health data ( ... the system can use software to establish a physiological baseline for a patient by measuring the above parameters during the steady state of the individual. Baseline data is recorded for this individual over a specific period of monitoring time in different states ... once baseline data is recorded, the device can monitor changes from baseline as x % of baseline based upon algorithm development that interprets sensor variables in relationship to movement, [0056-0057]; ... baseline sensor physiology is measured and over time changes in distance and decreases in HR and RR are noted from baselines to determine improvements in training and health, [0059]). 


Regarding Claim 19, Deterding discloses the method of claim 17, and Deterding further discloses wherein the baseline data comprises user-specific health data ( ... such data is sent to the monitoring and detection platform where the data is analyzed using machine learning methodologies (e.g., fuzzy logic or deep learning) with reference to a baseline health profile of the user). The machine learning methodologies, the baseline health profile, and the outcome of the analysis of the physiological data can be stored in a database ..., [0055]). 


Regarding Claim 20, Deterding discloses the method of claim 19, and Deterding discloses further comprising: 

Updating the baseline data according to received health data (collecting multiple baseline sets of physiological data under a variety of movement patterns; and generating multiple baseline profiles each associated with a movement pattern, Claim 4); and 

collecting multiple baseline sets of physiological data under a variety of movement patterns; and generating multiple baseline profiles each associated with a movement pattern, Claim 4). 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US 2019/0000333 A1 to Paolillo (hereinafter ‘Paolillo’) is directed toward a system comprising a wearable-device which allows guardians or caretakers to identify or be alerted of any issues with a monitored subject, where events can be triggered by various sensed parameters, including heart rate, location, and medication, for example; US 2013/0013331 A1 to Horseman (hereinafter ‘Horseman’) is directed toward computer systems and computer-implemented methods for monitoring the health of an employee, which includes collecting health data from a set of health sensors located on or near an employee, where the health sensors are integrated within a mobile communications device, and the mobile communications device can display the health profile of an employee; US 2014/0247150 A1 to Proud (hereinafter ‘Proud’) is directed toward a monitoring device comprising sensors that detect and measure health data and information related to an individual, including an individual’s activities, behaviors and habit information, individual physiological information, as well as monitoring a degree to which an individual has followed a particular routine; US 2015/0190608 A1 to Elturan (hereinafter ‘Elturan’) is directed toward a system and method for providing real-time feedback responses relating to a user’s heartbeat, breathing, or a combination thereof. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC C WRZESINSKI whose telephone number is (571)272-6935. The examiner can normally be reached on Monday-Friday 7:30-5:00. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on Monday-Friday 7:30-5:00. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppairmy.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786- 9199 (IN USA OR CANADA) or 571-272-1000.

Application/Control Number: 16/742,782
Art Unit: 3626 

/E.C.W./ 
Examiner, Art Unit 3626

/FONYA M LONG/Supervisory Patent Examiner, Art Unit 3626